internal_revenue_service number release date index number ---------------------------------------- ------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number ------------------- refer reply to cc ita b03 plr-104025-08 date date ty ------- ty ------- legend taxpayer year corporation z accounting firm date date date accounting firm accountant dear -------------- ----------------------- ------- ------------------------------------------ --------------- ------------------------------------------------------ ----------------------- ---------------------- -------------------------- ------------------------- ----------------------------- this letter is in reference to your letter dated ----------------------- in your letter you requested an extension of time on behalf of taxpayer to make a late election to treat dividends as investment_income under sec_163 of the internal_revenue_code the request to make the late election is based on sec_301_9100-1 and -3 of the procedure and administration regulations facts in year taxpayer was the chief_executive_officer and controlling shareholder of corporation on date corporation formally issued taxpayer shares of the common_stock of corporation in year corporation redeemed some of taxpayer’s stock for z taxpayer’s original year tax_return was prepared by accounting firm and was filed under extension on date soon thereafter on date taxpayer called accounting firm and informed them that he had unreported stock sales for year accounting firm and taxpayer agreed to file an amended_return when taxpayer plr-104025-08 received the final documents relating to another transaction in that tax_year accounting firm was aware that accounting firm prepared corporation’s tax_return for year accounting firm assumed that accounting firm discussed the stock_redemption with taxpayer the amended_return reported the stock_redemption as long term capital_gain taxpayer relied upon accounting firm and accounting firm to complete and timely file his form_1040 taxpayer had employed accounting firm for many years prior to year accounting firm did not explain how to report the redemption to either taxpayer or accounting firm accounting firm neglected to report the redemption at all on taxpayer’s return for year the amended return for year was audited and it was determined that the stock_redemption did not qualify for capital_gains treatment but was essentially_equivalent_to_a_dividend taxpayer retained a new tax advisor accountant to advise him accountant determined that accounting firm had failed to elect to treat a portion of the stock_redemption proceeds as investment_income on a timely filed form_4952 law analysis sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest shall not exceed the net_investment_income of the taxpayer for the taxable_year investment_interest expense that is disallowed by sec_163 may be carried to the next taxable_year sec_163 sec_163 provides in part that investment_income is the sum of - i gross_income from property_held_for_investment other than gain taken into account under clause ii i ii the excess if any of i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined by only taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii i as the taxpayer elects to take into account under such clause sec_163 also states that such term shall include qualified_dividend_income as defined in section h ii b only to the extent the taxpayer elects to treat such income as investment_income for purposes of this subsection sec_1_163_d_-1t b of the income_tax regulations provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the qualified_dividend_income is received plr-104025-08 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government for this purpose sec_301_9100-1 defines the term ‘regulatory election’ to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides extensions of time to make a regulatory election under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service beyond the taxpayer’s control ii inadvertently failed to make the election because of intervening events iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that taxpayer acted reasonably and in good_faith having reasonably relied upon accounting firm and accounting firm qualified_tax accounting firms who both failed to make or to advise the taxpayer to make the election furthermore the affidavits show that after exercising due diligence taxpayer was unaware of the necessity for the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the taxpayer requests relief taking into account sec_1 c and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or plr-104025-08 iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested taxpayer was not informed of all material respects of the election and its tax consequences furthermore taxpayer is not using hindsight in requesting relief taxpayer has represented that specific facts have not changed since the original deadline that made the election advantageous sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case the taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected had it been timely made are not closed by the period of assessment accordingly the consent of the commissioner is hereby granted for an extension of time to file the forms necessary to make the election pursuant to sec_301_9100-1 and -3 for the taxpayer under sec_163 the taxpayer has an extension of days from date of this ruling in which to make this election this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-104025-08 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting cc
